BARFIELD, C.J.
The Florida Department of Revenue appeals the trial court’s ruling that a federal statute, 49 U.S.C. § 1513, precludes the state from assessing and collecting intangible personal property tax from American Airlines, Inc., on accounts receivable held by the airline on January 1 of each year which are generated from the sale of airline tickets. We reverse.
Imposition of the intangible personal property tax in section 199.103, Florida Statutes, arises from the taxpayer’s choice to extend credit and hold receivables from that extension of credit on January 1 of each year. This intangible tax is not one of the taxes enumerated in 49 U.S.C. § 1513(a), nor is it a veiled effort to mask one of those enumerated taxes. See Aloha Airlines, Inc. v. Director of Taxation of Hawaii, 464 U.S. 7, 104 S.Ct. 291, 78 L.Ed.2d 10 (1983).
The decision of the trial court is REVERSED and the case is REMANDED to the trial court for further proceedings.
MINER and PADOVANO, JJ., CONCUR.